Citation Nr: 1548620	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling prior to April 18, 2014 and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Board remanded the appeal for additional development.

In December 2014, the Veteran changed representation from the Disabled American Veterans (DAV) to J. Michael Woods, Attorney at Law.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Social Security Administration (SSA) disability records must be obtained for the appeal.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In February 2010, SSA reported that the Veteran was not in receipt of disability benefits.  However, at the April 2014 VA PTSD examination, the Veteran stated that he was on SSA disability due to a primary diagnosis of heart disease and a secondary diagnosis of PTSD.  These SSA disability records are not of record and must be obtained as instructed below.  

Accordingly, the case is REMANDED for the following action:

1. Obtain SSA disability records for the Veteran.  This should include a copy of the decision and all records relied upon in making the determination.  Make as many requests as necessary to obtain these records or until it is determined that further search efforts would be futile.
 
 2. The AOJ must ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


